Title: From James Madison to Robert Were Fox, 10 November 1808
From: Madison, James
To: Fox, Robert Were



Sir.
Department of State, November 10th: ’08.

Under cover with this you will receive a Packet and along with it others for Mr. Pinkney at London.  I request the favor of you to forward them by the earliest safe conveyance that can be procured, other than the Mail which would subject them to a tax too considerable not to be avoided.  It is presumed that you will find no difficulty in committing them to some respectable passenger going from Falmouth to London.  If some expense will hasten their reaching Mr. Pinkney, it will be preferable to delay.  I am &c.

James Madison.

